SALCINES, Judge.
The mother, A.N., appeals an order terminating the parental rights to her three children, A.C.N., D.S., and I.K.N.1 We affirm the termination order in regard to A.C.N. and D.S. However, we are compelled to reverse the termination order as to I.K.N.
The termination order at issue was based exclusively on section 39.806(l)(e), Florida Statutes (1999). That section presupposes a prior adjudication of dependency. In the present case, the Department of Children and Families did not establish that I.K.N. had previously been adjudicated dependent and nothing in the record before this court demonstrates that there had, in fact, been a prior adjudication of dependency as to I.K.N. Indeed, the termination order did not contain a factual finding that I.K.N. had previously been adjudicated dependent although it contained such a finding in regard to both A.C.N. and D.S. Thus, the order terminating A.N.’s parental rights as to I.K.N. was clearly erroneous.
Affirmed in part; reversed and remanded in part for further proceedings.
THREADGILL, A.C.J., and PARKER, J., concur.

. Each child has a different father. A.C.N.’s and D.S.'s fathers have previously had their parental rights terminated. The father of I.K.N. is unknown. The fathers’ parental rights are not at issue in this appeal,